DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This application is in response to Reopen of Prosecution due to consideration of an IDS filed after mailing of a Notice of Allowance on 11/25/2020. 
3.  Claims 1-5, 7-15 and 18 are pending under examination.  Claims 16-17 and 19-21 are withdrawn as non-elected groups.
Claim Rejections - 35 USC § 103

4.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5, 7-9, 14-15 and 18 are rejected under 35 U.S.C. 103 as obvious over Celite Corporation, A World Minerals Company, “Celite Brand Diatomite Filter Aids for maximum clarity at lowest cost”, Brochure for Celite Brand Diatomite Filter Aids, published 1999 (referred as “D1”, IDS cited reference by applicant), taken in view of evidence by technical datasheet for Celite 545, Imerys, published revision date 2013 (referred as “D2”, IDS cited reference by applicant), Declaration of Dr. David Gittins, Imerys (referred as “D3”, IDS cited reference by applicant), Millipore Sigma data sheet for Celite 545 (referred as “D4”) and Industrial Minerals & Rocks, commodities, Markets, and Uses 7th edition, edited by Kogel et al 2006, pages 433-50, ISBN:978-0-87335-233-8 (referred as “D5”, IDS cited reference by applicant).
	As per Claim 1-3, 5, 7 and 18, D1 discloses a filtration using Celite® diatomite using a filter aid (p. 5, 1st paragraph), such as “flux-calcined” Celite® 513 to Celite 560®, which would necessarily include Celite 545, which wherein the flux-calcinated Celite® is a natural diatomite which flux added, then sintered and air-classified (p. 5, 4th paragraph; p. 6, far-left column – lines 4-7, Graph 1 and p.7-tables 1- 2) ;
wherein Celite 545 which is fluxed calcined and has a permeability of 4 Darcy, as evidenced by D2 (listed under typical physical properties of D2, i.e., the value meets claims 2 and 5);
wherein Celite 545 has Opal C or Opal CT at a level of 50.2 wt% and has no crystalline silica present (0 wt%), as evidenced by D3 (page 1 – last paragraph and page 2 lines 1-3 and  i.e., the value meets claim 7); 
wherein Celite 545 is soda ash or calcined soda which are considered as terms for sodium flux-calcined diatomite, as evidenced by D4 (listed under synonym of D4, terms for sodium flux calcined diatomite is supported in applicant specification paragraph 0008 that “While various fluxes have been used since the introduction of flux-calcined diatomite, sodium-based fluxes, such as salt (sodium-chloride) or soda ash”). 
	Given that D1 discloses filtration using Celite® diatomite using filter aid, i.e. Celite 545, that overlaps the presently claimed diatomite product, including sodium flux-calcined diatomite, 

Further regarding claim 18, notwithstanding the diatomite product taught by D1 the process limitations of the instant claims  which is diatomite calcined with sodium carbonate flux are not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).


 As per Claim 4, D1 shows that silica content is at least 89.5 wt% (D1, p.7-table 3-flux calcined, meets limitation of at least 80 wt%).

As per Claim 8, given D1 discloses Celite 545 having a particle size (D1, p. 5 – third paragraph; p. 7 – Table 1), it is clear that Celite 545 would necessarily be as particulate product.

As per claim 9, D1 shows in table 3 that total of iron and aluminum oxide is 5.4 wt% since table 3 show that for flux calcined product type includes 4 wt% of Al2O3 and 1.4 wt% of Fe2O3 therefore total amount of combined aluminum oxide and iron oxide would  equal to 5.4 wt% (p.7-table 3-flux calcined).
	D1 does not explicitly disclose or suggest total of iron and aluminum oxide is about 7 wt%.

	However, applicant’s specification mention in paragraph 0032 that term “about” means plus or minus 20% of state value so when taking into consideration of minus 20% of more than about 7wt% , total content of Al and Fe as oxides would be more than 5.6wt% where D1 discloses 5.45 wt%.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to optimize desired amount to moderately higher levels of aluminum and iron by routine experiment which would provide required levels of iron and aluminum in final product as presently claimed (See MPEP 2144.05)  and further evidence supported by D5 shows that silicon content of diatomite samples, organic free basis, typically ranges from 80-90 wt% and further mention presence in minor amount of iron, calcium, aluminum, titanium, sodium, potassium and other elements, i.e., Denmark shows aluminum oxide present in amount 10.30 wt% and iron present in amount 6.85 and therefore, the total amount of  combined aluminum oxide and iron would equal to 17.15 wt% (page 435 under Geology section- table 3-considered as more than 7 wt% of combined aluminum and iron oxide). 

As per Claims 14-15, D3 as disclosed above that A19423-5 is Imerys Celite 545 where has cristobalite content of less than 1 wt% (0 wt%) as determined by LH method which differentiates between cristobalite and opal-C (declaration of D3 - page 1 – last paragraph and page 2 lines 1-3).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Celite Corporation, A World Minerals Company, “Celite Brand Diatomite Filter Aids for maximum clarity at lowest cost”, Brochure for Celite Brand Diatomite Filter Aids, published 1999 (referred as “D1”) in view of Meffert et al (US PGPUB No.: 20100176069, IDS Cited reference by applicant).
As per Claim 10, D1 and further supported evidence teaches diatomaceous earth product, i.e., Celite 545, use in filter aid for generating diatomite product.
D1 does not explicitly disclose or suggest regenerating filtration medium that has been used previously one or more times as a filtration medium and has been regenerated by either chemical or thermal process, the regenerated filtration medium adapted for re-use in filtration process for at least one of food, beverages, chemicals, fuels, materials, water or biopharmaceuticals.  
However, Meffert teaches regeneration filter aid (abstract) wherein the diatomite product is a regenerated filtration medium that has been used previously one or more times as a filtration medium (regenerated filter aids include Kieselguhr which is in form of diatomaceous earth used in filter, i.e. diatoms which has been previously used for filtering beer, paragraphs 0028-0030, 0064, 0105-0107) and regenerated by chemical  process  and regenerating with NaOH and other chemicals (paragraph 0102-0110 using filtration medium for re-use in filtration process for beverages such as beer, see examples).
Therefore, It would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to modify the Celite 545 used in the filtration aid of D1 with Meffert to include wherein diatomite  product is regenerated by chemical, the regenerated filtration medium adapted for re-use in filtration process for at least one of beverages as taught by Meffert which enables repeated use of the filter aid with economic value of filtration throughput and filter service life and also sufficient clarifying action as taught by Meffert (paragraph 0024).
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While D1 teaches the limitations of claim 1, neither D1, Meffert, nor in combination, discloses and teaches a soluble calcium content recited in claim 11, a soluble iron content recited in claim 12 or a beer soluble iron content recited in claim 13.

Response to Arguments
Applicant’s arguments filed on 07/06/2020, have been fully considered and are persuasive.  
In response to the amendment filed on 07/06/2020, it is agreed that Wang (US PGPUB NO.: 2011/0195168 A1) in view of Meffert (US PGPUB No.: 2010/0176069) and Wang (WO 2015100050) does not meet the present claimed. Therefore, the previous U.S.C 102/103 rejection over Wang (‘168) in view of Meffert and Wang (‘050) is withdrawn from the record. However, upon consideration of an IDS filed by applicant on 10/14/2020, a reference, namely Celite Corporation (referred as D1 as stated above) brought to the Examiner’s attention, and therefore, new set of rejections are provided as set forth above.

Conclusion
10. 	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/14/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732